DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-11 are currently pending.
Priority

    PNG
    media_image1.png
    146
    1047
    media_image1.png
    Greyscale
(filing receipt dated 4/29/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: many of the structures in the Tables 1-8 in [0154-0161] on p. 73-80 of the specification are illegible.  Also see [0243] of the PGPUB of the instant application: US 2021/0253517, which shows several errors in the compound structures in the printed tables.
Appropriate correction is required.
Claim Interpretation
	Line 1 of claim 1 recites that the method produces an “amino acid aminoalkyl ester” however, it is noted that none of alcohols (IV-I) to (IV-IV) is limited to aminoalcohols (or derivatives thereof such as carbamide or alcohols substituted by the groups of formulas II-1, II-2, or II-3).  For example, variable R401 in formula (IV-1) can be an amino containing group or a group represented by general formula (II-4), which is an ester group.  The scope of the product of the reaction is interpreted to encompass any amino acid ester products which can be produced from the reaction between (I) or (III) and the compounds of formula (IV) as defined in the claim.  
	Additionally the terms “primary amino group (-NH2)” and “carbamide (-NHCONH2)”, found in various locations throughout the claims, are interpreted to be limited to the structure shown in the parentheses as no broader interpretations are disclosed in the specification.  The Applicant may also rewrite the limitations to read “-NH2” and “-NHCONH2” or “primary amino group of formula -NH2” and “carbamide of formula -NHCONH2”.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, all of the variables in formulas (I), (III), (II-1), (II-2), (II-3), (II-4), (IV-I), (IV-II), (IV-III), (IV-IV) are defined within parenthetical clauses.  It is unclear if these are preferred/exemplary definitions of the variables or the variables are limited to these definitions.  See MPEP 2173.05.  If the parentheses were removed, then it would be clear that the variables are limited to the definitions set forth in the claim and the rejection would be moot. 
Claim 1 also recites several Markush groups which recite “X represents/is at least one group selected from the group consisting of …”. While this phrasing is not always indefinite, it is in the instant case because the language is being used to define the “substituent” on R11 (formula I) and R31 (formula III) and various other R variables such that the scope of the substituent and R variables is not clear.  For example, if the substituent on R11 is at least one group selected from the list then can it also encompass combinations of those options or a combination of the option listed and another unrecited substituent?  The Markush group of R11 appears to limit the substituent to a single substituent (which may have a substituent), so it does not appear that R11 can have multiple substituents.  
In contrast, the same type of language is also used in claims 3 and 4, but does not cause an issue in these instances because it is clear what a combination of acid catalysts and/or amino acids of formula (I) would look like.  What is not clear is how all the options for the “substituents” and other R variables can be combined to look like.  This issue occurs anytime the phrase “X is/represents at least one group selected from the group consisting of…” is used to define a substituent or R variable in claims 1, 6, 8, and 11.  If the Applicant intends to limit the scope of the substituent to the groups recited in the Markush group, then the limitation should be rewritten to read as –X represented a group selected from the group consisting of…--.
In claim 3, it is not clear that the option of asparagine has antecedent basis to claim 1.  Asparagine is an amino acid of the following formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  Asparagine corresponds to a compound of general formula (I) of claim 1 wherein R13 is H; R12 is an amino group (-NH2); R11 is a monovalent aliphatic hydrocarbon group having one carbon atom (-CH2-) which is substituted by an amide group (-C(O)NH2).  The amide substituent of asparagine does not appear to fall within the scope of the “substituent” defined in claim 1.  The closest term that may encompass the limitation is “carboxyl” but there is no indication in the specification that carboxyl contains derivatives thereof, such as amides.   Further, the term “hydrocarbon” is generally understood to be limited to compounds consisting of carbon and hydrogen and there is no other definition for the term in the specification.  Also see “Hydrocarbons” IUPAC. Compendium of Chemical Terminology, 2nd ed. (the "Gold Book"). Compiled by A. D. McNaught and A. Wilkinson. Blackwell Scientific Publications, Oxford (1997). Online version (2019-) created by S. J. Chalk. ISBN 0-9678550-9-8. https://doi.org/10.1351/goldbook. 

    PNG
    media_image3.png
    160
    658
    media_image3.png
    Greyscale

Therefore the “monovalent hydrocarbon group” does not appear to encompass the claimed amide substituent either.  Also see MPEP 2173.05(a).
Claim 5 recites the following: 

    PNG
    media_image4.png
    220
    1017
    media_image4.png
    Greyscale

It is not clear how the limitation is further defining claim 2.  Is it requiring that the acid catalyst is one which can form a salt with a compound of general formula (I) or (III)?   Or is it requiring that compound of general formula (I) or (III) is employed as an acid salt, wherein the acid used to form the acid salt and the acid catalyst are the same?  See lines 3-4 of claim 1.  
Claim 6 recites that “the substituent is…” with respect to the compounds of general formula (I) and general formula (III).  There can be multiple substituents in both compounds and it is unclear which are being further limited in the claim.  For example, the substituent on variables R11 (formula I) and R31 (formula III) as well as the substituents on R21, R22, R23 and R24 of formulas (II-1), (II-2), (II-3), and (II-4). 
Further, since the substituent is an optional part of variables R11 (formula I) and R31 (formula III), it is further unclear if the substituent remains optional in claim 6.  For example, if the prior art teaches a compound of formula (I) wherein R11 is unsubstituted, but otherwise meets all of the limitations of claim 6, would this read on claim 6?  Or is the claim 6 intending to further limit the process to one wherein R11 (formula I) or R31 (formula III) is required to be substituted by one of the options recited? If the substituent is required, the Examiner suggests rewriting the limitation to recite –R11 is substituted by the substituent and the substituent is selected from the group consisting of ...--.  This issue further affects the interpretation of claim 11 (which depends from claim 10, which depends from claim 6), wherein the substituent is explicitly recited as being optional.  
Claim 9 recites that the acid catalyst is included in an amount of 1 ppm to 5% by mass, but it is unclear what the mass% is relative to.  The amount of (I) or (III)?  The amount of (IV)?  Both? 
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0325980 (‘980, published on 12/31/2009; English language equivalent of JP 20100507615, of record in the IDS filed on 11/3/2020) as evidenced by “Isopropyl alcohol” Density, downloaded from https://pubchem.ncbi.nlm.nih.gov/compound/Isopropyl-alcohol#section=Density&fullscreen=true on 4/1/2022).

Regarding claims 1 and 3, ‘980 teaches the following example: 

    PNG
    media_image5.png
    329
    354
    media_image5.png
    Greyscale
.  See [0223].  (S)-2-aminopentanedioic acid (glutamic acid) corresponds to the following structure (obtained using the “Convert Name to Structure” feature of ChemDraw Professional®):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.  Glutamic acid is a compound of claimed formula (I) wherein n11 is 1; R13 is H, R12 is -NH2 (amino group); R11 is -CH2-CH2- (monovalent aliphatic hydrocarbon group of 2 carbon atoms) substituted by -CO2H (carboxyl group).  Isopropanol is compound of claimed formula (IV-II), wherein R402 and R403 are both hydrogen atoms and Y402 and Y403 are both -CH2- (divalent aliphatic hydrocarbon group of 1 carbon atom).  Therefore, as glutamic acid meets the limitations of claimed formula (I) and isopropanol meets the limitations of claimed formula (IV-II) and they are reacted to produce ester intermediate (48) having the structure above, then the reaction of ‘980 is interpreted to anticipate the claimed process. See MPEP 2131.02.
 	Regarding claims 2, 4, and 5, ‘980 teaches that the esterification is catalyzed by sulfuric acid (H2SO4), which has a normal boiling point of 337C according to [0140] of the specification as filed.  Further, as sulfuric acid can form an acid with the product, then sulfuric acid is also interpreted to be able to form a salt with glutamic acid as glutamic acid also has a basic nitrogen atom.  Also see the 35 USC 112(b) rejection above regarding claim 5.
	With respect to claim 9, ‘980 teaches that the mass% of the sulfuric acid catalyst with respect to the mass of the total reaction mixture is about 2.3%, which appears to fall within the claimed range. See MPEP 2131.03(I) and calculations below, wherein molecular weights were obtained using the “Analysis” feature of ChemDraw Professional® and the density of isopropyl alcohol/isopropanol was determined from the PubChem evidentiary reference cited above.  Also see 35 USC 112(b) rejection above and [0022] of the specification as filed.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

0.00816 mol H2SO4 x (98.07 g / 1 mol ) = 0.8 g H2SO4
0.0136 mol glutamic acid x (147.13 g / 1 mol) = 2.0 g glutamic acid
40 mL isopropanol x (0.785 g / 1 mL) = 31.4 g isopropanol
Total mass of reaction liquid = 0.8 + 2.0 + 31.4 = 34.2 g
Wt% of H2SO4 with respect to total mass of reaction liquid = (0.8 g / 34.2 g) x 100% = 2.3%.
Claim(s) 1, 6-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/106588 (WO ‘588, published on 8/9/2012, of record in the IDS filed on 11/3/2020)
	Regarding claims 1, 6-8, 10, and 11, WO ‘588 teaches the following reaction: 

    PNG
    media_image8.png
    224
    580
    media_image8.png
    Greyscale
.  See p. 18.  The amino acid reactant (di-Boc lysine) corresponds to a compound of claimed formula (I) wherein n11 is 1; R13 is hydrogen; R12 is -NHBoc (a group of formula II-1, wherein R21 is tert-butyl, an unsubstituted monovalent aliphatic hydrocarbon group having 4 carbon atoms); and R11 is –(CH2)4- (monovalent aliphatic hydrocarbon group having 4 carbon atoms) substituted by -NHBoc (a group of formula II-1, wherein R21 is tert-butyl, an unsubstituted monovalent aliphatic hydrocarbon group having 4 carbon atoms).  The amino alcohol (Bocethanolamine) corresponds to a compound of claimed formula (IV-1) wherein Y401 is -CH2-CH2- (divalent aliphatic hydrocarbon group having 2 carbon atoms); and R401 is -NHBoc a group of formula II-1, wherein R21 is tert-butyl, an unsubstituted monovalent aliphatic hydrocarbon group having 4 carbon atoms).  See MPEP 2131.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622